DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a final Office Action in response to Applicant’s submission filed on April 31, 2021. Claims 1 and 3-9 have been amended, and claim 2 has been cancelled.
Currently claims 1 and 3-9 are pending. Claims 1, 8 and 9 are independent.  



Response to Amendments
Applicant’s amendments necessitated the new ground(s) of rejection in this Office Action.
The 35 U.S.C. § 112 (f) claim interpretation and the 35 U.S.C. § 112(b) rejection as set forth in the previous Office Action are withdrawn in response to Applicant’s amendments. 
Applicant’s amendments to 1 and 3-9 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1 and 3-9 has been maintained.





Response to Arguments
Applicant’s arguments field on April 30, 2021 have been fully considered but they are not persuasive.
In the Remarks on page 10, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that claim 1 does not recite a mental process for at least the reasons that the claim (emphasis added) recites “transmit, through the communication interface, a vehicle allocation instruction to each of the at least one movement target vehicle that causes each of the at least one movement target vehicle to move to the movement destination.” A person is not capable of performing the foregoing limitations in his or her mind.
In response to Applicant’s arguments, the Examiner respectfully disagrees. Transmitting instruction to each of the vehicles that causes each of the vehicle to move to the movement destination is no more than making a phone call to each of vehicles to instruct each vehicle to travel to the destination, and the additional element of “the communication interface” is recited at a high level of generality and merely invoked as a tool for transmitting information over a network. However, this additional element does not integrate the abstract idea into a practical application because none of the limitations reflects an improvement to the functioning of a computer itself, or another technology or technical field.


In the Remarks on page 13, Applicant argues Murakami is silent regarding “decide the standby location of any of candidate districts having the number of insufficient vehicles greater than zero…
In response to Applicant’s arguments, the Examiner respectfully disagrees. Murakami discloses the vehicle allocating system detecting a number of available vehicles at each of the ports, sensing current vehicle demand data, and predicting the number of arriving vehicles at each of the ports based upon the vehicle destination and arrival data, determining whether a given port has a deficiency or an excess of vehicle by analyzing the current vehicle demand data, the predictive vehicle demand data, the number of available vehicle, and the number of arriving vehicles, for a predetermined period of time, and reallocating vehicles from a port determined to have an exceed of vehicles to a port determined to have a deficiency of vehicles. See ¶ 9-10; and 
Therefore, given the broadest reasonable interpretation to one of ordinary skill in the art, Murakami teaches the limitation in the form of Applicant claimed.


Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
 (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Regarding claims 1, 8 and 9, recite the phrase “such that” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).  Applicant is required to particularly point out and distinctly claim the subject matter which applicant regards as the invention.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1 and 3-7 are directed to a vehicle allocation management device comprising a storage and a processor, which falls within the statutory category of a machine; claim 8 is a method for vehicle allocation, which falls within the statutory category of a process; and claim 9 is directed to a non-transitory computer-readable medium storing instructions, which fall within the statutory category of a product. Step 1 is satisfied.
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Revised Guidance), 84 Fed. Reg. 50, 54-55.
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking the method claim as representative, claim 8 recites the limitations of “calculating a difference between the number of demanded vehicles…and the number of vehicles already allocated…in a predetermined time period; deciding a standby location of any one of candidate districts, and transmitting a vehicle allocation instruction to each of the at least one movement target vehicle that causes each of the at least one movement target vehicle to move to the movement destination”. The limitations, as drafted, are directed to processes, under their 
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 8 recites additional elements including “by a processor” and “through a communication interface”. The Specification discloses these additional elements at a high level of generality and are merely invoked as tools to perform the generic computer functions, such as transmitting a vehicle allocation instruction to each of the at least one movement target vehicle. However, transmitting information over a communication network does not reflect an improvement to the functioning of a computer itself, or another technology or technical field. Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. The claim is directed to an abstract idea, the analysis proceed to Step 2B.
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
Beyond the abstract idea, claim 8 recites additional elements including “by a processor” and “through a communication interface”. The Specification discloses these additional elements buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions is not enough to qualify as a practical application, and the combination of the claimed elements do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claim does not amount to “significantly more” than the abstract idea because nothing in the claim (1) reflect an improvements to the functioning of a computer itself, or another technology or technical field; (2) apply the abstract idea with a particular machine; (3) effect a transformation or reduction of a particular article to a different state or thing; or (4) provide some meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. See MPEP 2106.05(a)–(c), and (e)–(h).
For the foregoing reasons, claim 8 covers subject matter that is judicially-excepted from patent eligibility under § 101. The other claims – 1 and 3-7 and 9 parallel claim 8 —similarly cover claimed subject matter that is judicially-excepted from patent eligibility under § 101.
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-4 and 7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over of Murakami (US 2002/00019760, hereinafter: Murakami), and in view of Beaurepaire (US 10089872). 
Regarding claim 1, Murakami discloses a vehicle allocation management device comprising: 
a communication interface (see Fig. 2, # 25) configured to perform communication with a plurality of vehicles, which is able to provide a mobility service, through a communication network (see Fig. 1, # 12, ¶ 45, ¶ 51 and ¶ 55); 
a storage configured to, for each of a plurality of districts included in an area where the mobility service is provided, store information identifying a standby location in the district where a vehicle is able to be on standby (see Abstract; ¶ 9-11,¶ 41, ¶ 48, ¶ 52); and
a processor (see Fig. 1, # 10) configured to:
for each of the districts, calculate a difference between the number of demanded vehicles providing the mobility service in the district in a predetermined time period and the number of vehicles already allocated in the district in the predetermined time period among the vehicles as the number of insufficient vehicles (see ¶ 10-11, ¶ 54, ¶ 56-63, ¶ 92-101, ¶ 107-110, ¶ 116-118 and ¶ 143); 
for each of at least one movement target vehicle among the vehicles, decide the standby location of any one of candidate districts having the number of insufficient 
Murakami discloses the CPU in conjunction with the memory includes a communication device for giving instructions to each vehicle (see ¶ 48).
Murakami does not explicitly disclose the following limitations; however, Beaurepaire in an analogous art of vehicle communication system discloses
transmit, through the communication interface, a vehicle allocation instruction to each of the at least one movement target vehicle that causes each of the at least one movement target vehicle to move to the movement destination (see col. 4, lines 4-11, col. 15, lines 14-30, col. 28, lines 16-29, col. 11, lines 29-46).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Murakami to include the teaching of Beaurepaire in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an optimal solution, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 3, Murakami discloses vehicle allocation management device according to claim 1, wherein the processor is further configured to select a vehicle, which is not boarded by a user, the movement destination of which is not decided, and a current position of which is different from the standby location of any one of the districts, from among the vehicles as the movement target vehicle (see ¶ 9-10, ¶ 92-93 and ¶ 97), 
wherein the movement destination decision unit is configured to decide the movement destination with the current position of the movement target vehicle as the position after the mobility service provision (see ¶ 51, ¶ 60-61 and ¶ 79-80).  
Regarding claim 4, Murakami does not explicitly discloses the following limitations; however, Beaurepaire discloses vehicle allocation management device according to claim 3, wherein the processor is further configured to: 
select a vehicle, which is boarded by a user and a current position of which is within a predetermined range from a scheduled unboarding position of the user among the vehicles as the movement target vehicle (see col. 4, lines 39-55, col. 6, lines 24-40, col. 16, line 62 to col. 17, line 13); and 
decide the movement destination with the scheduled unboarding position of the movement target vehicle being boarded by the user and having a current position within a predetermined range from the scheduled unboarding position of the user as the position after the mobility service provision (see col. 9, lines 47-67, col. 10, lines 6-33, col. 14, lines 13-41).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Murakami to include the teaching of Beaurepaire in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 7, Murakami discloses vehicle allocation management device according to claim 1, wherein the processor is further configured to: 
for each of the districts, predict the number of demanded vehicles of the district according to the number of times in which, on a predetermined date in the past, a time at which the user boards any one of the vehicles is included in the predetermined time period and a position where the user boards the vehicle is included in the district (see Abstract; ¶ 6, ¶ 9-10, ¶ 82-84).  
Regarding claim 8, Murakami discloses a vehicle allocation management method comprising: 
for each of a plurality of districts included in an area where a mobility service is provided, calculating, by a processor (see Fig. # 10), a difference between the number of 
for each of at least one movement target vehicle among the vehicles, deciding, by the processor, a standby location, in which a vehicle is able to be on standby, of any one of candidate districts having the number of insufficient vehicles greater than zero among the districts as a movement destination of the movement target vehicle according to a position of the movement target vehicle after mobility service provision such that, for each of the at least one movement target vehicle a total of a movement distance or a needed time from the position of the movement target vehicle after the mobility service provision to the standby location of any one of the candidate districts become minimum (see ¶ 54-58, ¶ 79, ¶ 90, ¶ 98-102, ¶ 113, ¶ 121-124, ¶ 137). 

Murakami discloses the CPU in conjunction with the memory includes a communication device for giving instructions to each vehicle (see ¶ 48).
Murakami does not explicitly disclose the following limitations; however, Beaurepaire in an analogous art of vehicle communication system discloses
transmit, through the communication interface, a vehicle allocation instruction to each of the at least one movement target vehicle that causes each of the at least one movement target vehicle to move to the movement destination (see col. 4, lines 4-11, col. 15, lines 14-30, col. 28, lines 16-29, col. 11, lines 29-46).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Murakami to include the teaching of Beaurepaire in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an optimal solution, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
  
Regarding claim 9, Murakami discloses a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to: 
for each of a plurality of districts included in an area where a mobility service isTSN201806866US00 TFN180327-US29provided, calculate a difference between the number of demanded vehicles providing the mobility service in the district in a predetermined time period and the number of vehicles already allocated in the district in the predetermined time period among a plurality of vehicles, which is able to provide the mobility service, as the number of insufficient vehicles (see ¶ 10-11, ¶ 54, ¶ 56-63, ¶ 92-101, ¶ 107-110, ¶ 116-118 and ¶ 143), 
for each of at least one movement target vehicle among the vehicles, deciding a standby location, in which a vehicle is able to be on standby, of any one of candidate districts having the number of insufficient vehicles greater than zero among the districts as a movement destination of the movement target vehicle according to a position of the movement target vehicle after mobility service provision such that, for each of the at least one movement target vehicle a total of a movement distance or a needed time from the position of the movement target vehicle after the mobility service provision to the standby location of any one of the candidate districts become minimum (see ¶ 54-58, ¶ 79, ¶ 90, ¶ 98-102, ¶ 113, ¶ 121-124, ¶ 137).
Murakami discloses the CPU in conjunction with the memory includes a communication device for giving instructions to each vehicle (see ¶ 48).
Murakami does not explicitly disclose the following limitations; however, Beaurepaire in an analogous art of vehicle communication system discloses
transmit, through the communication interface, a vehicle allocation instruction to each of the at least one movement target vehicle that causes each of the at least one movement target vehicle to move to the movement destination (see col. 4, lines 4-11, col. 15, lines 14-30, col. 28, lines 16-29, col. 11, lines 29-46).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Murakami to include the teaching of Beaurepaire in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an optimal solution, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did .

Claims 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over of Murakami and Beaurepaire as applied to claims 1, 3-4 and 7-9 above, and further in view of Sakata et al., (US 2018/0216947). 
Regarding claim 5, Murakami and Beaurepaire does not explicitly disclose the following limitations; however, Sakata discloses vehicle allocation management device according to claim 1, wherein the processor is further configured to select the same number of districts as the at least one movement target vehicle in a descending order of a ratio of the number of insufficient vehicles to the number of demanded vehicles among the districts as the candidate districts (see ¶ 182 and ¶ 186). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Murakami and in view of Beaurepaire to include the teaching of Sakata in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of determination for vehicle dispatching, resulting in more focused solution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
  Regarding claim 6, Murakami discloses vehicle allocation management device according to claim 1, wherein the processor is further configured to select the same number of districts asTSN201806866US00 TFN180327-USthe at least one movement target vehicle in a descending order of the number of insufficient vehicles among the districts as the candidate districts (see ¶ 182 and ¶ 186).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Murakami and in view of Beaurepaire to include the teaching of Sakata in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of determination for vehicle dispatching, resulting in more focused solution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Buczkowski et al., (US 2010/0299177) discloses a method of dynamic bus dispatching and labor assignments based on real time vehicle and passenger data for running a transportation service on a computer of a dispatch command center.
Glaser (US 10082793 B1) discloses a method for generating transportation schedule including a list of transport legs where transport over one or more transport legs via an autonomous vehicle from an initial scheduled pickup location at an initiated pickup time.
Edakunni et al., (US 2018/0268510) discloses a method for real-time scheduling of vehicles and end-user along dispatch routes in a public transportation system based on generation of dispatch schedule and various user-defined criteria.
Nickels et al., (US 9813510 B1) discloses a method for arranging service provider including establishing a set of criteria to determine whether to display, before actually receiving an acceptance from a service provider.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624